I N      T H E         C O U R T         O F A P P E A L S O F                          T E N N E S S E E
                                                                                 A T K N O X V I L L E
                                                                                                                                                     FILED
                                                                                                                                                        April 29, 1998

                                                                                                                                                    Cecil Crowson, Jr.
                                                                                                                                                     Appellate C ourt Clerk




D E L P H I A       M .       G R E E N M A N ,                                                )                  A N D E R S O N        C I R C U I T
                                                                                               )                  C . A . N O .          0 3 A 0 1 - 9 7 0 9 - C V - 0 0 4 0 4
                                                                                               )
                           P l a i n t i f f - A p p e l l a n t                               )
                                                                                               )
v s .                                                                                          )
                                                                                               )
                                                                                               )                  H O N . J A M E S           B .      S C O T T ,       J R .
                                                                                               )                  J U D G E
B Y R O N     H U T C H I N S ,                                                                )
                                                                                               )
                           D e f e n d a n t - A p p e l l e e                                 )
                                                                                               )
                                                                                               )                  R E V E R S E D        A N D       R E M A N D E D
                                                                                               )



C H R I S T O P H E R             V A N         R I P E R ,        S t u a r t             &        V a n         R i p e r ,         C l i n t o n ,          f o r   A p p e l l a n t .


P A U L     E .     D U N N ,  C A N D I S                            D .           L A S L E Y ,   D u n n ,      M a c D o n a l d     &   C o l e m a n ,
K n o x v i l l e ,      a n d  R O G E R                           L .           R I D E N O U R ,    R i d e n o u r ,     R i d e n o u r    &    F o x ,
C l i n t o n , f o r A p p e l l e e .




                                                                             O         P       I     N       I      O     N


                                                                                                                                                                   M c M u r r a y ,     J .



            I n         t h i s      c a s e ,             w e      a r e          a s k e d                t o         r e v i e w       t h e       p r o p r i e t y          o f   t h e

a c t i o n       o f       t h e         t r i a l         c o u r t            i n       d i r e c t i n g                  a   v e r d i c t          i n       f a v o r     o f   t h e

d e f e n d a n t ,               B y r o n           H u t c h i n s .                            T h e           p l a i n t i f f ,              D e l p h i a        G r e e n m a n ,
a l l e g e d                  i n          h e r            c o m p l a i n t              t h a t         t h e           d e f e n d a n t ,               B y r o n             H u t c h i n s ,             w a s

t h e         d r i v e r                   o f          a         t r u c k       i n      w h i c h          s h e           w a s       a     p a s s e n g e r .                       S h e       f u r t h e r

a l l e g e d                  t h a t             a s         a      r e s u l t          o f     h i s           n e g l i g e n c e              t h e          t r u c k            w a s        i n v o l v e d

i n     a n         a c c i d e n t                          i n      w h i c h          s h e     w a s           i n j u r e d .



               A         j u r y               w a s           e m p a n e l e d             a n d         t h e         c a s e         c a m e       o n         f o r          t r i a l          b e f o r e      a

j u r y .                     A t          t h e             t r i a l ,           t h e         d e f e n d a n t                    p r e s e n t e d             e v i d e n c e                 t h a t       t h e

p l a i n t i f f                        h a d         e a r l i e r              p l e d        g u i l t y             t o      a      c h a r g e          o f          r e c k l e s s              d r i v i n g

a r i s i n g                 f r o m              t h e            s a m e      a c c i d e n t .                  T h e        t r i a l         c o u r t              h e l d        t h a t        b e c a u s e

o f       h e r               g u i l t y                    p l e a ,           t h e      p l a i n t i f f                   w a s          j u d i c i a l l y                  e s t o p p e d             f r o m

a s s e r t i n g                        t h a t              t h e          d e f e n d a n t             w a s         t h e          d r i v e r          o f          t h e         t r u c k         a t     t h e

t i m e        o f             t h e           a c c i d e n t .                    T h e        t r i a l             c o u r t          d i r e c t e d             a       v e r d i c t             f o r     t h e

d e f e n d a n t .                         T h i s                a p p e a l       r e s u l t e d .                    W e          r e v e r s e          t h e          j u d g m e n t              o f     t h e

t r i a l           c o u r t                  a n d           r e m a n d          t h e        c a s e           t o      t h e         t r i a l      c o u r t .



               O u r                 s t a n d a r d                   o f      r e v i e w          o f       a         d i r e c t e d           v e r d i c t                  i s      w e l l - e s t a b -

l i s h e d :


                                         W h e     n        d e c i d i n g a m o t i o n f o r d i r e c t e d v e r d i c                                                             t ,        b o t h
               t    h    e           t     r i a      l c o u r t a n d t h e r e v i e w i n g c o u r t o n a p p e                                                                   a l        m u s t
               l    o    o k             t o        a l l t h e e v i d e n c e , t a k e t h e s t r o n g e s t l e g                                                                  i t i     m a t e
               v    i    e w                o f         t h e e v i d e n c e i n f a v o r o f t h e o p p o n e n t                                                                        o f      t h e
               m    o    t i        o    n ,        a n d a l l o w a l l r e a s o n a b l e i n f e r e n c e s i n f                                                                  a v o     r o f
               t    h    a t               p a r      t y .        T h e c o u r t m u s t d i s c a r d a l l c o u n t e r                                                             v a i     l i n g
               e    v    i d        e    n c e      , a n d i f t h e r e i s t h e n a n y d i s p u t e a s                                                                                t o      a n y
               m    a    t e        r    i a l           f a c t , o r a n y d o u b t a s t o t h e c o n c l u s i o n                                                                 s t       o b e
               d    r    a w        n        f r   o m t h e w h o l e e v i d e n c e , t h e m o t i o n m u s t b e                                                                    d e n     i e d .
                T    e    n n        e    s s e      e F a r m e r s M u t . I n s . C o . v . H i n s o n , 6 5 1 S . W                                                                   . 2 d      2 3 5
               (    T    e n        n    . A p      p . 1 9 8 3 ) .        A d i r e c t e d v e r d i c t c a n n o t b e s u                                                           s t a     i n e d
               i    f      t        h    e r e           i s m a t e r i a l e v i d e n c e i n t h e r e c o r d w h i c                                                               h w       o u l d
               s    u    p p        o    r t           a v e r d i c t f o r t h e p l a i n t i f f u n d e r a n y                                                                        o f       t h e




                                                                                                                   2
             t h e o r i e s p l a i n t i f f h a s a d v a n c e d . W h a r t o n                                                                            T r a n s p o r t              C o r p .
             v . B r i d g e s , 6 0 6 S . W . 2 d 5 2 1 ( T e n n . 1 9 8 0 ) .


H u r l e y v . T e n n e s s e e                                      F a r m e r s                 M u t .              I n s .          C o . ,             9 2 2          S . W . 2 d                 8 8 7 ,         8 9 1
( T e n n . A p p . 1 9 9 5 ) .



             A t           t r i a l ,                 p l a i n t i f f                b e g a n                 h e r          p r o o f             b y           p r e s e n t i n g                    h e r         o w n

t e s t i m o n y .                       A t          t h e       c l o s e          o f         h e r         t e s t i m o n y ,                    b u t          b e f o r e          h e r           p r o o f        i n

c h i e f           h a d            b e e n              c o n c l u d e d ,                      t h e              d e f e n d a n t                   a s k e d                t h e               c o u r t          f o r

p e r m i s s i o n                t o       c a l l           a     w i t n e s s ,                J u d g e                J e n n i n g s             M e r e d i t h ,                  J u d g e            o f      t h e

G e n e r a l         S e s s i o n s                     C o u r t           f o r         A n d e r s o n                   C o u n t y .                  J u d g e         M e r e d i t h                   i s      t h e

J u d g e          b e f o r e                  w h o m            t h e        p l a i n t i f f                        p u r p o r t e d l y                        e n t e r e d                a       p l e a          o f

g u i l t y         t o          t h e      r e c k l e s s                  d r i v i n g                c h a r g e            r e f e r r e d                 t o        a b o v e .                 T h e         t r i a l

c o u r t          p e r m i t t e d                     t h e        d e f e n d a n t                     t o          c a l l          J u d g e              M e r e d i t h ,                     a n d          a f t e r

h e a r i n g         h i s              t e s t i m o n y ,                  w h i c h            w a s           t a k e n           o u t       o f          t h e        j u r y ' s                p r e s e n c e ,

d i r e c t e d              a           v e r d i c t                f o r           t h e          d e f e n d a n t                     o n           t h e             g r o u n d s                 t h a t          t h e

p l a i n t i f f                w a s          j u d i c i a l l y                  e s t o p p e d                   t o      a s s e r t             t h a t            t h e      d e f e n d a n t                   w a s

d r i v i n g             t h e           t r u c k            a t      t h e          t i m e            o f          t h e        a c c i d e n t .                       T h e          i s s u e             b e f o r e

t h i s      c o u r t              i s         w h e t h e r              t h e        t r i a l                 c o u r t            w a s      c o r r e c t                i n         i t s          a p p l i c a -

t i o n      o f          t h e          d o c t r i n e               o f       j u d i c i a l                      e s t o p p e l .



             P l a i n t i f f                        t e s t i f i e d               t h a t         a t          t h e        t i m e          o f         t h e         a c c i d e n t ,                   s h e      a n d

t h e       d e f e n d a n t                     w e r e            r o m a n t i c a l l y                          i n v o l v e d .                        O n         t h e       n i g h t                o f       t h e

a c c i d e n t ,                 t h e          d e f e n d a n t                   a w a k e n e d                  h e r        s o m e t i m e                    a f t e r            m i d n i g h t                a n d

a s k e d          h e r          t o           g o       w i t h            h i m          t o       g e t              s o m e         b e e r             a n d          c i g a r e t t e s .                         S h e

t e s t i f i e d                 t h a t              s h e         f e l l          a s l e e p                  i n         t h e           p a s s e n g e r ' s                   s e a t              a n d         w a s

a w a k e n e d             b y          " b e i n g               j o s t l e d             a l l          o v e r            t h e       f r o n t                 o f     t h e         t r u c k . "                  S h e


                                                                                                                  3
l o o k e d             o v e r       a t         t h e           d e f e n d a n t                      a n d          s a w          t h a t             h e       w a s          a s l e e p              a t         t h e

w h e e l ,         a n d          s c r e a m e d                t o          w a k e            h i m .               T h e          t r u c k                w e n t      o u t           o f       c o n t r o l .

T h e     n e x t          t h i n g          s h e         c o u l d                r e m e m b e r               w a s         l y i n g                o n      t h e      g r o u n d ,                a n d         t h e

d e f e n d a n t             s t a n d i n g               a b o v e                h e r         s a y i n g               t h a t      " i t             w a s         g o i n g          t o       b e         o k a y ;

h e     w a s       s o r r y . "



            P l a i n t i f f                 w a s         i n         t h e            h o s p i t a l               b e t w e e n                t h r e e            w e e k s         a n d       a     m o n t h .

S h e     t e s t i f i e d                 t h a t             s h e          s u f f e r e d                   s e r i o u s                m e m o r y                l o s s         a n d        t h a t            h e r

b r o t h e r             h a d       t o         i n t r o d u c e                          h i m s e l f             t o        h e r             a t          t h e       h o s p i t a l .                       I n i -

t i a l l y ,             s h e       c l a i m e d                t o             b e         u n a b l e             t o       r e m e m b e r                    a n y t h i n g                 a b o u t            t h e

a c c i d e n t .                   S h e         t e s t i f i e d                          t h a t         a p p r o x i m a t e l y                           s i x       o r         s e v e n           m o n t h s

a f t e r         s h e           l e f t         t h e           h o s p i t a l ,                     s h e          b e g a n          r e c o v e r i n g                        h e r          m e m o r y            i n

" b i t s         a n d       p i e c e s . "                     S h e            s t a t e d               t h a t          d u r i n g             t h i s             t i m e ,          " I       r e m e m b e r

w h e n     I       s p o k e          w i t h         [ d e f e n d a n t ]                           o r       w r o t e            a n y t h i n g                o u t         a n d           q u e s t i o n e d

h i m     a b o u t          t h e          a c c i d e n t ,                      h e        w o u l d          g e t         a n g r y .                  H e      w o u l d           g e t         e v a s i v e .

H e     w o u l d           t e l l         m e       t h a t            I         w a s         d r i v i n g . "



                A p p r o x i m a t e l y                       t w o              w e e k s             a f t e r             s h e          w a s              d i s c h a r g e d                  f r o m            t h e

h o s p i t a l ,                 p l a i n t i f f                     l e a r n e d                   t h a t              t h e r e               w e r e              c r i m i n a l                  c h a r g e s

p e n d i n g             a g a i n s t            h e r           r e s u l t i n g                         f r o m          t h e       a c c i d e n t .                          T h e          r e c o r d            i n

t h i s     c a s e          i n c l u d e s                a      w a r r a n t                  p u r p o r t i n g                   t o          c h a r g e            h e r        w i t h           d r i v i n g

u n d e r         t h e       i n f l u e n c e                   o f         a n            i n t o x i c a n t .



                T h e       w a r r a n t             i s          u n s w o r n ,                     i s       n o t          s i g n e d                e i t h e r             b y       t h e         o f f i c e r

p r e p a r i n g             t h e          w a r r a n t                   o r         a      m a g i s t r a t e .                         I t          i s      q u e s t i o n a b l e                        a s     t o



                                                                                                               4
w h e t h e r               t h e               w a r r a n t               s t a t e s                a n             o f f e n s e                ( a s         r e q u i r e d                 b y      T . C . A .               §     4 0 -
                                                                                                                                                                                                                       1
6 - 2 0 8        a n d              R u l e             3 ,         T e n n e s s e e                           R u l e s            o f      C r i m i n a l                     P r o c e d u r e . )                        A         p r e -

p r i n t e d               i t e m               o n         t h e         f o r m                 h a s         b e e n             m a r k e d                 a s          f o l l o w s            w i t h            t h e         w o r d

" b l o o d "               w r i t t e n                     i n :         " 2 0             :        D U I             B A C               B l o o d              . "               U n d e r         t h e         n a r r a t i v e

s e c t i o n               o f         t h e           w a r r a n t                   t h e          f o l l o w i n g                      i s       w r i t t e n :                    " S u b j e c t                 i n v o l v e d

i n     a   w r e c k .                         S u b j e c t               h a d         a          [ s i c ]            o d o r             o f       a         [ s i c ]             a l c o h o l i c                  b e v e r a g e

a b o u t         h e r .                       B l o o d           d r a w n . "                               T h e r e             i s      a       j u d g m e n t ,                     r e f l e c t e d                 o n         t h e

w a r r a n t ,                   f i n d i n g                     t h e           p l a i n t i f f                              h e r e          g u i l t y                  o f        r e c k l e s s                  d r i v i n g

a l o n g         w i t h                   a       n o t a t i o n                     w h i c h                 s t a t e s ,                    " a m e n d                  t o       r e c k l e s s                  d r i v i n g ;

d e f ' s         B . A . T .                      . 0 3 ,            n o         s i g n s                 o f          d r u g s . "                      I n         t h e           s p a c e         p r o v i d e d                  f o r

t h e       " v i o l a t o r ' s                               s i g n a t u r e "                              i f       a           c i t a t i o n                     i s          i s s u e d             i s          p r i n t e d

" j a i l e d . "                       A         w a i v e r               o f          t h e          d e f e n d a n t ' s                          ( p l a i n t i f f                        h e r e )           c o n s t i t u -

t i o n a l             r i g h t s                      a p p e a r s                        o n           a           s e p a r a t e                     d o c u m e n t                   i n t r o d u c e d                        i n t o
                                                                                    2
e v i d e n c e                   i n            t h i s         c a s e .                          T h a t             d o c u m e n t                     p r o v i d e s                 i n         p a r t :            " I f         y o u

u n d e r s t a n d                         a l l        t h e s e                r i g h t s ,                    [ c o n s t i t u t i o n a l                                  r i g h t s ]             y o u            w i s h         t o

p l e a d         g u i l t y ,                     t h e n             y o u            m a y          s i g n                a      w a i v e r                 o f          t h e s e          r i g h t s .                I f         y o u

d o     s i g n         a          w a i v e r                o f       t h e s e                   r i g h t s                t h e n         y o u          a r e             g i v i n g         u p         f o r e v e r              t h e

r i g h t         t o             c o m p l a i n                     t h a t            y o u              d i d          n o t             u n d e r s t a n d                        y o u r         r i g h t s . "                    T h e

d o c u m e n t                   f u r t h e r                  p r o v i d e d                       t h e             f o l l o w i n g :                              " I          a c k n o w l e d g e                   t h a t         I

h a v e      b e e n                a d v i s e d                     o f         t h e              a b o v e             r i g h t s ,                    a n d          I          u n d e r s t a n d                  t h e m .           I


             1
                 Rule 3, T.R.Cr.P., provides:

      Rule 3. The Affidavit of Complaint. — The affidavit of complaint is a written
statement alleging that a person has committed an offense and alleging the essential
facts constituting the offense charged. The affidavit of complaint shall be made
upon oath before a magistrate or a neutral and detached court clerk who is capable
of the probable cause determination required by Rule 4.
      2
        This apparently is a generic document which is used by the trial judge in the
General Sessions Court to advise multiple defendants in open court simultaneously
pursuant to the direction found in State v. Neal, 810 S.W.2d 131 (Tenn.1991).
(Overruled on other grounds, See Blankenship v. State, 858 S.W.2d 897 (Tenn.1993)).

                                                                                                                               5
h e r e b y                  k n o w i n g l y ,                       v o l u n t a r i l y                             a n d                f r e e l y                 g i v e                  u p          s a i d              r i g h t s ,

e x c e p t              t h e             r i g h t             t o         a             l a w y e r            i f             I         h a v e          o n e           a n d             I          p l e a d                g u i l t y . "

T h i s              a c k n o w l e d g m e n t                            w a s                s i g n e d                b y             t h e       p l a i n t i f f                           h e r e .                     T h e r e        i s

a l s o               t h e           s i g n a t u r e                              o f          a           l a w y e r                    p u r p o r t i n g                         t o              r e p r e s e n t                      M s .

G r e e n m a n .                          I t       a p p e a r s                     t o            b e      d i s p u t e d ,                       h o w e v e r ,                   a s             t o       w h e t h e r                 t h e

p l a i n t i f f                    w a s         i n      f a c t                  r e p r e s e n t e d                        b y         c o u n s e l                a t         t h e             t i m e            t h e      g u i l t y

p l e a              w a s       e n t e r e d .                           F u r t h e r ,                       t h e r e                   i s       n o          w r i t t e n                        g u i l t y                p l e a        a s

r e q u i r e d                 b y          T . C . A .               §             4 0 - 1 - 1 0 9              s i n c e                   n o      c h a r g e                 i s             s p e c i f i e d                   i n       t h e

d o c u m e n t                c o n t a i n i n g                         t h e             p u r p o r t e d                        w a i v e r .                  T h e         d o c u m e n t                          d o e s        r e f e r

t o       t h e          w a r r a n t                   n o t e d                   a b o v e ,               h o w e v e r ,                      a n d          a s       w e          h a v e               n o t e d ,                i t     i s

q u e s t i o n a b l e                          t h a t         t h e               w a r r a n t              s t a t e s                   a n      o f f e n s e .                     T h e               d o c u m e n t                d o e s

h a v e          t h e          p u n i s h m e n t                        f o r             a         C l a s s            B             m i s d e m e a n o r                    w r i t t e n                      i n          b u t      d o e s

n o t           s p e c i f y                    t h e      o f f e n s e                        w i t h              w h i c h                t h e         d e f e n d a n t                           i s          p u r p o r t e d l y

c h a r g e d .                      I n         s u m      a n d           s u b s t a n c e ,                         t h e               w a r r a n t ,                 a b s e n t                   t h e         a m e n d m e n t ,

l e n d s             l i t t l e                  e v i d e n c e                     t o            s u p p o r t                   a      c o n v i c t i o n ,                       e v e n                o n          a       p l e a       o f

g u i l t y .                  T h e             a m e n d m e n t                         a p p e a r s              t o             h a v e         b e e n             w r i t t e n                   o n         t h e          w a r r a n t

b y       a n          a s s i s t a n t                   A t t o r n e y                            G e n e r a l                   o n      t h e         s a m e             d a y               t h a t            t h e          g u i l t y

p l e a          w a s         e n t e r e d                a n d           n o            f a c t s            c o n s t i t u t i n g                            t h e         o f f e n s e                    o f            " r e c k l e s s

d r i v i n g "                 a r e            a l l e g e d                   a s         r e q u i r e d                    b y          R u l e         3 ,          T . R . C r . P .                           T h e r e            i s     n o

e x p l a n a t i o n                        i n         t h e         r e c o r d                     a s      t o         h o w             t h e         a m e n d m e n t                        c a m e            a b o u t .



                 A           f e w           w e e k s                 a f t e r                      h e r           h o s p i t a l                       d i s c h a r g e ,                            t h e                 p l a i n t i f f

a p p e a r e d                 i n         c o u r t            a s             a         r e s u l t           o f            t h e          i s s u a n c e                   o f       t h e               w a r r a n t .                   S h e

t e s t i f i e d                    a s         f o l l o w s              r e g a r d i n g                         h e r               p h y s i c a l                a n d m e n t a l c o n d i t i o n                                       a t

t h a t          t i m e :



                                                                                                                            6
            Q :       L e t   m e              a s k   y o u        t h i s   q u e s t i o n .                                 W h a t            w a s       y o u r
            c o n d i t i o n a t             t h e t i m e       t h a t y o u w e n t t o                                c o u r t ?

            A :             I h a d j u s t h a d             s u r g e r y        a n d             I   w a s       o n         a     l a r g e     d o s e             o f
            p a i n         m e d i c a t i o n .

            Q :             W h a t   w a s      i t ?

            A :             P e r c o c e t s ;      t w o    e v e r y       t w o        t o           t h r e e         h o u r s .

            Q :          W a s t h a t p r e s c r i b e d                 j u s t             f o r        t h e          s u r g e r y           t h a t             y o u
            h a d      h a d o r f o r - -

            A :          F o r a l l o f t h e p a i n .                          O v e r a l l              c o n d i t i o n ;                 b o n e s .               I
            h a d      b r o k e n r i b s , p u n c t u r e d                    l u n g s .

                                      *                       *                            *                                 *

            Q :       A n d a r e y o u s a y i n g y o u w e r e o n p a i n m e d i c a t i o n                                                              t h a t
            p r e v e n t e d y o u f r o m k n o w i n g w h a t y o u w e r e d o i n g ?

            A   :      Y e s .            I      w a s     i n a l o t o f                   p a i n .     I t w a s l i k e t h r e e
            w   e e k s a f t e r         .        I s     h o u l d n ' t h a v            e b e e n t h e r e .       I t s h o u l d
            h   a v e b e e n p o           s t p o n e   d u n t i l a l a t              e r d a t e . [ D e f e n d a n t ] h i r e d
            h   i s f r i e n d ,            T e r r y      W e b b e r , t o r             e p r e s e n t m e .

                                      *                       *                            *                                 *

            Q :      N o w , j u s t s o t h e j u r y u n d e r s t a n d s , w h e n y o u w e n t                                                                     t o
            c o u r t o n t h a t o c c a s i o n , h o w d i d y o u f e e l p h y s i c a l l y ?

            A   :        I w        a s i n a n e x c         r u c i a t i n g a m o u n t o f p a i n .        T h e y                                               h a d
            t   o g e t m           e o u t o f m y           h o s p i t a l b e d t o c o m e d o w n t h e r e                                              .           I
            h   a d o n l y            b e e n o u t o f        t h e h o s p i t a l f o r a f e w w e e k s .          I                                             h a d
            a      s l i n g          o n m y s h o u l         d e r s , l i k e a b a c k b r a c e , t h a t                                                        w a s
            h   o l d i n g       m y s h o u l d e r s          t o g e t h e r i n p l a c e , a n d a s l i n g o                                               n     m y
            r   i g h t a r       m .         A s y o u n o    t i c e f r o m t h a t , I c o u l d b a r e l y w                                             r       i t e
            m   y s i g n a          t u r e .      I w a s          t i r e d , I d i d n ' t w a n t t o b e t h                                             e       r e .
            I     d i d n ' t           f e e l l i k e I         s h o u l d h a v e h a d t o h a v e b e e n t h                                            e       r e .
            A   l l I w            a n t e d t o d o                w a s g o h o m e .         M y m e d i c a t i o n                                                w a s
            r   u n n i n g         o u t a n d I w a         s i n a l o t o f p a i n .



                J u d g e      M e r e d i t h      t e s t i f i e d      t h a t             h e       d i d       n o t           p l a c e     t h e       p l a i n t i f f

u n d e r         o a t h      b e f o r e       e x p l a i n i n g      h e r       r i g h t s                a n d       a c c e p t i n g               h e r         g u i l t y



                                                                                  7
p l e a .                 P l a i n t i f f                  a r g u e s         t h a t        i n       o r d e r         f o r      j u d i c i a l        e s t o p p e l                   t o

a p p l y ,               a              c o n t r a d i c t o r y               s t a t e m e n t              o r        p o s i t i o n          t a k e n               i n           p r i o r

l i t i g a t i o n                       m u s t         h a v e    b e e n        m a d e           u n d e r       o a t h .           D e f e n d a n t            t a k e s              t h e

p o s i t i o n                       t h a t     t h e      p r i o r         i n c o n s i s t e n t             s t a t e m e n t         n e e d      n o t         h a v e             b e e n

m a d e     u n d e r                     o a t h .



            P l a i n t i f f                       r e l i e s      u p o n        a      l i n e        o f     T e n n e s s e e        c a s e s      w h i c h               c o n t a i n

l a n g u a g e                        s t r o n g l y          s u g g e s t i n g               t h a t          i n        o r d e r       t o       b e           j u d i c i a l l y

e s t o p p e d                        f r o m      t a k i n g          a n       i n c o m p a t i b l e                 p o s i t i o n          w i t h       a          p o s i t i o n

t a k e n           i n               p r i o r       l i t i g a t i o n ,             t h e         p r i o r          s t a t e m e n t      o r       p o s i t i o n                   m u s t

h a v e     b e e n                     m a d e     u n d e r       o a t h .           I n      t h i s        r e g a r d ,          T e n n e s s e e        c o u r t s                 h a v e

s t a t e d           t h e               f o l l o w i n g :


                                          T h e t e r m " j u d i c i a l e s t o p p e l " a s u s e d i n o u r r e p                                                 o   tr        s
            i   n     d       i       c a t e s p a r t i c u l a r l y " t h a t c l a s s o f e s t o p p e l s a r i                                                 s   ni        g
            f   r     o       m            s w o r n s t a t e m e n t s m a d e i n t h e c o u r s e o f j u d i                                                      c   ai        l
            p   r     o       c       e e d i n g s g e n e r a l l y i n a f o r m e r l i t i g a t i o n . . . . "                                                   "   hT        e
            d   i     s       t       i n c t i v e f e a t u r e o f t h e T e n n e s s e e l a w o f j u d i                                                         c   ai        l
            e   s     t       o       p p e l ( o r e s t o p p e l b y o a t h ) i s t h e e x p r e s s e d p u r                                                     p   so        e
            o   f                 t     h e c o u r t , o r b r o a d e r g r o u n d s o f p u b l i c p o l i c                                                      y t            o
            u   p     h o             l d t h e s a n c t i t y o f a n o a t h .           T h e s w o r n s t a t e m e n                                              t i          s
            n   o     t                m e r e l y e v i d e n c e a g a i n s t t h e l i t i g a n t , b u t ( u n                                                    l e s         s
            e   x     p l             a i n e d ) p r e c l u d e s h i m f r o m d e n y i n g i t s t r u t h .         I                                              t i          s
            n   o     t               m e r e l y a n a d m i s s i o n b u t a n a b s o l u t e b a r . "

 T e r o x      C o r p .      o f    A m e r i c a    v .    C a r r ,                                                        3 7 6        S . W . 2 d    7 3 5 ,                            7 3 8
( T e n n . A p p . 1 9 6 4 ) , c i t i n g S a r t a i n v . D i x i e                                                      C o a l      & I r o n C o . , 2 6 6                           S . W .
3 1 3 , 3 1 8 ( T e n n . 1 9 2 4 ) .


                                   U n d e r t h e d o c t r i n e o f " j u d i c i a l e s t o p p e l , " w h e                                                       r e          a
            p   e     r       s o n s t a t e s u n d e r o a t h i n p r i o r l i t i g a t i o n , " e i t h e                                                         r       i   n
            p   l     e       a d i n g s o r t e s t i m o n y , t h a t a f a c t i s t r u e , s h e                                                                 w i       l   l
            n   o     t         b e p e r m i t t e d t o d e n y t h a t f a c t i n s u b s e q u e n t l i t                                                         i g       a   -
            t   i     o       n . "         C a r d i n v . C a m p b e l l , 9 2 0 S . W . 2 d 2 2 2 , 2 2                                                             3 -       2   4
            (   T     e       n n . A p p . 1 9 9 5 ) .    P r i n c i p l e s o f j u d i c i a l e s t o p p e l                                                          m     a   y
            a   l     s       o p r e v e n t a p a r t y f r o m c h a n g i n g a l e g a l p o s i                                                                   t i       o   n
            a   s     s       e r t e d i n p r i o r l i t i g a t i o n , p r o v i d e d t h e p o s i t i o n                                                           w     a   s

                                                                                                      8
            a   s     s        e r t         e d         i n          a            s w o r n            p l e a d i n g .          L a y h e w v . D i x o                                       n ,                 5   2    7
            S   .     W        . 2 d            7    3 9 ,       7 4 1               ( T e n    n . 1 9 7 5 ) .           W h e r e t h e p r e v i o u s                                            p l        e    a   d    -
            i   n     g           w a         s        n o t            s w       o r n ,           h o w e v e r , a n d r e p r e s e n t e d " n                                               o             m    o   r    e
            t   h     a        n t           h e        s t a       t e m          e n t s         o f p o s i t i o n o f t h e p a r t i e s t                                                     o          t    h   a    t
            a   c     t        i o n         , "          e s     t o p           p e l          p r i n c i p l e s           d o      n o t  a p p l y   b                                         e c        a    u   s    e
            "   j     u        d i c         i a      l e s          t o p          p e l s          a r e n o t f a v o r e d a n d o r d i n a r                                                  i l     y            d    o
            n   o     t          a r         i s      e o u        t o            f m e r         e u n s w o r n p l e a d i n g s . " I d .

B e e m     v .            B e e m , 1 9 9 6                            W L              6 3 6 4 9 1 ,              N o .      0 2 A 0 1 - 9 5 1 1 - C V - 0 0 2 5 2                              ( T e n n .                       A p p .
N o v .      5 ,            1 9 9 6 ) .


                                           U n d e r         t h e d o c t r i n e                              o f j        u d i c i a     l e s t        o p p e l a s               f o l l              o w e            d
            i   n                  a         l o n g        l i n e o f c a s e                               s      i n         t h i s       s t a t     e , n o s h                 o w i n              g     o           f
            p   r     e        j       u    d i c e          i s n e c e s s a r y                              .             . . . b        u t i        n o r d e r                    f o r                  t h           e
            j   u     d        i       c   i a l e        s t o p p e l t o a p                                p l y ,          t h e p       a r t y         a g a i n s t             w h o m                 t h           e
            e   s     t        o       p   p e l i         s u r g e d m u s t                                    h a v     e m a d e            a s        t a t e m e n t               o f                f a c            t
            u   n     d        e       r       o a t h        t h a t h e o r s                               h e l         a t e r s       e e k s          t o c o n t r            a d i c               t .

W e r n e v . S a n d e r s o n , 1 9 9 7                                                     W L       1 1 9 5 2 2 ,               N o .     0 2 A 0 1 - 9 5 1 0 - C H - 0 0 2 1 6                                           ( T e n n .
A p p . M a r c h 1 8 , 1 9 9 7 ) .



            A l t h o u g h                              t h e           l a n g u a g e                          e m p l o y e d           i n      t h e s e            c a s e s                   s u g g e s t s                      a

r e q u i r e m e n t                           t h a t          t h e              p r i o r            c o n t r a d i c t o r y                   s t a t e m e n t                b e              m a d e                    u n d e r

o a t h ,       t h e r e                       i s       a l s o             a          l i n e        o f         T e n n e s s e e             c a s e s        c i t i n g              a n d                    a p p l y i n g

t h e       f o l l o w i n g                             p r i n c i p l e ,                           f i r s t             a r t i c u l a t e d                i n           S t e a r n s                               C o a l       &

L u m b e r           C o .                  v .       J a m e s t o w n                      R .       C o . ,             2 0 8       S . W .      3 3 4     ( T e n n . 1 9 1 9 ) :


                                          W h    i l e t h e l a w                               o f        j u d i c i a l e s t o p p e l i s                                o r    d    i
                                                                                                                                                                                           n           a        r    i l      y
            a   p p            l        i e d      t o o n e w h o                             h a s        m a d e o a t h t o a s t a t e                                 o f        f    a
                                                                                                                                                                                            c           t        s     i      n
            a     f        o           r m e    r j u d i c i a l p                          r o c e       e d i n g w h i c h i n a l a t e r                                  p r   o    c
                                                                                                                                                                                           e           e        d    i n      g
            h   e                      u n d    e r t a k e s    t o                            c o n     t r a d i c t ,    y e t    i t   i s                                 f r   e    q
                                                                                                                                                                                           u           e        n    t l      y
            a   p p            l        i e d    , w h e r e n o                              o a t h         i s i n v o l v e d , t o o n e                                 w h     o u              n        d    e r      -
            t   a k            e        s t       o m a i n t a i n                         i n c o      n s i s t e n t p o s i t i o n s i n                                 a       j u d           i        c    i a      l
            p   r o            c        e e d    i n g .


I d .     a t             3 3 4 ;                   S a r t a i n                  v .       D i x i e              C o a l         &     I r o n        C o . ,         2 6 6        S . W .                        3 1 3 ,           3 1 8

( T e n n . 1 9 2 4 ) ;                               J e t t o n                  v .        N i c h o l s ,                  8        T e n n .        A p p .          5 6 7 ,                5 7 6                   ( 1 9 2 8 ) ;

A l l e n       v .                    N e a l ,         3 9 6         S . W . 2 d                  3 4 4 ,          3 4 6         ( T e n n . 1 9 6 5 ) ;           B u b i s                  v .             B l a c k m a n ,



                                                                                                                        9
4 3 5       S . W . 2 d               4 9 2 ,                4 9 8          ( T e n n . A p p . 1 9 6 8 ) ;                               M o o r e              v .               M u n d y ,              1 9 9 0        W L

1 0 7 4 9 4 ,       N o .             0 1 A 0 1 - 9 0 0 2 - C H - 0 0 0 7 1                                      ( T e n n .             A p p .         A u g .              1 ,          1 9 9 0 ) .



             I n   t h e             c a s e               o f      H i c k s         v .         A n d r e w              J o h n s o n             B a n k ,                J u d g e          ( n o w             C h i e f

J u s t i c e )          A n d e r s o n ,                          a d d r e s s i n g                    w h e t h e r                 a n       o a t h             i s          r e q u i r e d                  u n d e r

j u d i c i a l          e s t o p p e l ,                          c i t e d          S t e a r n s ,                    s u p r a ,              a n d         c o n c l u d e d ,                         " [ f ] r o m

o u r       r e v i e w              o f            t h e           c a s e s ,             i t           i s        c l e a r                 t h a t       t h e                 p a r t y               n e e d       n o t

p r e v a i l          i n          t h e             f i r s t             s u i t          o r           a s s e r t                 t h e        i n c o n s i s t e n t                            p o s i t i o n s

u n d e r      o a t h             . . .            b e f o r e             j u d i c i a l                e s t o p p e l                 w i l l         b e          a p p l i e d . "                       H i c k s ,

1 9 9 0      W L   2 7 3 3 5                  a t          * * 3      ( T e n n .           A p p .              M a r c h             1 6 ,      1 9 9 0 )             ( E m p h a s i s                     a d d e d ) .



             F r o m              o u r         r e v i e w                 o f       a p p l i c a b l e                        T e n n e s s e e                 p r e c e d e n t ,                         w e       a r e

c o n v i n c e d            t h a t                a n      o a t h         i s      n o t             a b s o l u t e l y                    r e q u i r e d                i n          o r d e r          f o r      t h e

j u d i c i a l              e s t o p p e l                       d o c t r i n e                t o       b e           a p p l i e d .                  A l t h o u g h                      s o m e              c a s e s

n o t e      t h a t          a      r e a s o n                   f o r      t h e         d o c t r i n e                 i s         " t o       u p h o l d                    t h e       s a n c t i t y             o f

a n       o a t h , "             e . g . ,                S a r t a i n ,              2 6 6             S . W .           3 1 3          a t        3 1 8 ,            o t h e r               r a t i o n a l e s

e n u m e r a t e d                  b y              o u r           c o u r t s                 i n c l u d e                   t h e            m a i n t e n a n c e                             o f        p u b l i c

c o n f i d e n c e                i n        t h e              o r d e r l i n e s s ,                   p u r i t y              a n d         c o n s i s t e n c y                        o f         j u d i c i a l

p r o c e e d i n g s ,                      H i c k s ,             s u p r a ,            a t           * * 2       ( c i t i n g                 S t e a r n s ,                    2 0 8           S . W . 2 d         a t

3 3 4 - 5 ) ;       d i s c o u r a g i n g                                l i t i g a n t s                    f r o m       a n y            p r o p e n s i t y                     t o       " p l a y             f a s t

a n d      l o o s e "             w i t h                t h e       c o u r t s ,               S t a m p e r              v .          V e n a b l e ,                    9 7       S . W .             8 1 2 ,       8 1 3

( T e n n . 1 9 0 6 ) ;                        a n d                c o n s i d e r a t i o n s                            o f            f u n d a m e n t a l                             f a i r n e s s                i n

d i s a l l o w i n g                    a     p a r t y              t o         g a i n         u n f a i r              a d v a n t a g e                 b y             t a k i n g               i n c o n s i s -

t e n t       p o s i t i o n s                      i n          l i t i g a t i o n ;                    S h e l l             v .        L a w ,         9 3 5              S . W . 2 d                 4 0 2 ,       4 0 8

( T e n n . A p p . 1 9 9 6 ) .                                       T h e s e              r a t i o n a l e s                          s u p p o r t i n g                          t h e               j u d i c i a l



                                                                                                            10
e s t o p p e l                   d o c t r i n e                a r e           e q u a l l y                   a p p l i c a b l e                w h e r e              n o       o a t h          i s         i n -

v o l v e d .



            T h i s                c o n c l u s i o n                   d o e s                n o t       e n d         o u r          i n q u i r y ,             h o w e v e r ,              b e c a u s e

t h e r e         i s         a      c o r o l l a r y                   t o            t h e       j u d i c i a l               e s t o p p e l               d o c t r i n e            w h i c h              h a s

b e e n         c l e a r l y                  a n d           c o n s i s t e n t l y                       a p p l i e d                b y       T e n n e s s e e                 c o u r t s ,               a n d

w h i c h             i s         a p p l i c a b l e                   u n d e r                t h e       c i r c u m s t a n c e s                      o f           t h i s       c a s e .                 T h e

S a r t a i n               c o u r t           s t a t e d              t h i s            R u l e          a s         f o l l o w s :


                                I n o             r d e r            t o       a v      o i d        i n j u s t i c e ,                   t h e      s e v e r i t y o f                     t   h    e
            [     j     u   d i c i a l              e s t      o p p e         l ]          R u    l e      h a s    b e               e n       t e m p e r e d    b y                   t h    i    s
            e     x     c   e p t i o n          , v i z           . : I          f      t h e        p a r t y s o u g                   h t t o b e e s t o p p e d                         c   a    n
            s     h     o   w t h a t                h i s            p r e       v i     o u s        s t a t e m e n t                    u n d e r o a t h w a s                        m a    d    e
            i     n     a   d v e r t e          n t l y         o r t         h r      o u g h        m i s t a k e —                    " i n c o n s i d e r a t e l y ,                 "     a    s
            m     a     n   y o f t             h e c a           s e s          s a     y —         h e w i l l n o                     t b e p r e c l u d e d b y                          h   i    s
            f     o     r   m e r s t            a t e m e          n t .


S a r t a i n ,               2 6 6        S . W .             a t       3 1 7 - 1 8 .



                 S e e             a l s o        S t e a r n s ,                   2 0 8          S . W .         a t         3 3 5      ( " I t         i s       t r u e          t h a t      p a r t i e s

w i l l     b e             r e l i e v e d              o f         s t a t e m e n t s                   m a d e         b y         t h e m      i n     f o r m e r              p r o c e e d i n g s ,

w h e n         s u c h              s t a t e m e n t s                       w e r e             i n c o n s i d e r a t e ,                        a n d           w h e n           s u c h             o t h e r

s u f f i c i e n t                  m a t t e r s               o f      e x c u s e                   a p p e a r . " ) ;                     H e l f e r         v .          M u t u a l      B e n e f i t

H e a l t h            &      A c c .           A s s ' n . ,             9 6            S . W . 2 d             1 1 0 3 ,         1 1 0 5          ( T e n n . 1 9 3 6 ) ;                J e t t o n ,              8

T e n n . A p p .                  a t         5 7 7 ;         D . M .           R o s e            &      C o .         v .      S n y d e r ,             2 0 6          S . W . 2 d         8 9 7 ,            9 0 6

( T e n n . 1 9 4 7 )                    ( " W h i l e                 j u d i c i a l                   e s t o p p e l                a p p l i e s             w h e r e           t h e r e             i s     n o

e x p l a n a t i o n                    o f       t h e             p r e v i o u s                c o n t r a d i c t o r y                      s w o r n          s t a t e m e n t               . . .         i t

d o e s     n o t             a p p l y            w h e r e             t h e r e               i s       a n      e x p l a n a t i o n                   s h o w i n g              s u c h        s t a t e -

m e n t     w a s             i n a d v e r t e n t ,                         i n c o n s i d e r a t e ,                         m i s t a k e n ,               o r        a n y t h i n g                s h o r t



                                                                                            11
                                                                                                                                                                                  3
    o f    a             ' w i l f u l l y                     f a l s e '                  s t a t e m e n t                         o f          f a c t . " ) ;                          S t a t e         e x      r e l .                     A m m o n s

    v .    C i t y                   o f           K n o x v i l l e ,                       2 3 2            S . W . 2 d                   5 6 4 ,          5 6 7            ( T e n n . A p p . 1 9 5 0 )                                   ( " i t      i s

    e q u a l l y                    c o n d u c i v e                         t o         t h e          a t t a i n m e n t                          o f            j u s t i c e                 a n d      h e n c e                      j u s t      a s

    i m p o r t a n t                         a          p a r t         o f          t h e            R u l e               t h a t          t h e          p a r t y                b e         a l l o w e d            t o                e x p l a i n

    a n         o s t e n s i b l e                                i n c o n s i s t e n c y ,                                    o r              t h a t                  t h e           s t a t e m e n t                      w a s               m a d e

    i n a d v e r t e n t l y ,                                      i n c o n s i d e r a t e l y                                           o r           b y                m i s t a k e . " ) ;                       S h o r e s                      v .

    H e r i t a g e                        F e d .           S a v .              &        L o a n             A s s ' n . ,                   1 9 9 1                W L         3 3 1 2          a t       * 2 ,        N o .                    0 1 A 0 1 -

    9 0 0 7 - C H - 0 0 2 6 8                                 ( T e n n .                   A p p .             J a n .               1 8 ,           1 9 9 1 )                   ( " T h e              c o u r t s ,                      h o w e v e r ,

    h a v e              b e e n                  s l o w          t o         a p p l y                t h e               d o c t r i n e                i n              c a s e s             w h e r e          s o m e                  i n d i c a -

    t i o n               o f              d e l i b e r a t e                        f a l s e h o o d                         d o e s              n o t             a p p e a r . " ) ;                    S t a t e                      e x       r e l .

    S c o t t               v .            B r o w n ,              9 3 7             S . W . 2 d               9 3 4 ,               9 3 6          ( T e n n . A p p . 1 9 9 6 )                              ( " A          n e c e s s a r y

    c o m p o n e n t                         o f         t h i s           R u l e              i s         t h a t            a n y t h i n g                       s h o r t             o f      a      w i l l f u l l y                        f a l s e

    s t a t e m e n t                              o f        f a c t ,                   i n           t h e                s e n s e               o f              c o n s c i o u s                     a n d          d e l i b e r a t e

    p e r j u r y ,                        i s           i n s u f f i c i e n t                         t o            g i v e             r i s e          t o            a n       e s t o p p e l                a n d                  t h a t      t h e

    p a r t y               i s            e n t i t l e d                  t o           e x p l a i n                     t h a t         t h e          s t a t e m e n t                      w a s       i n a d v e r t e n t                        o r

    i n c o n s i d e r a t e                                o r           r e p r e s e n t s                          a       m i s t a k e                 o f            l a w . " )



                         A s               s h o w n                 b y              t h e              r e c i t a t i o n                            o f                 f a c t s               a b o v e ,                p l a i n t i f f

    t e s t i f i e d                          t o         r e a s o n s                   a s         t o          w h y         h e r             g u i l t y                   p l e a           w a s       " i n a d v e r t e n t "
                                                                                      4
    o r         " i n c o n s i d e r a t e , "                                                  v i z . :                    h e r            " e x c r u c i a t i n g "                                  p a i n                f r o m               h e r


                     3
                         S u b      s e     q u e      n t     c a s e s  c i t i n g                         t h   e     D . M .    R o s e                      &         C o .   f o r m u l a t i o n                    o f                t h e  R u l     e
i   n c l u d        e      M o      n r     o e       C o u n t y M o t o r C o .                          v .      T e n n e s s e e O d                   i n          I n s . C o . , 2 3 1 S . W                     . 2 d               3 8 6 , 3 9 2      -
9   3 ( T e      n       n . A      p p     . 1       9 5 0 ) ; S t u r k i e v .                         B o t     t o m s , 3 1 0 S . W                     . 2      d 4 5 1 , 4 5 3 ( T e n n . 1                      9 5 8         )      ; C l i n t o     n
v   . G a n      t        , 3      3 7        S .    W . 2 d 7 6 1 , 7 6 5 ( T e                          n n .     A p p . 1 9 6 0 ) ;      T                 e r      o x C o r p . o f A m e r i c                      a ,          3      7 6 S . W . 2     d
a   t 7 3 9          ;       W o     o d     s v        . W o o d s , 6 3 8 S . W                        . 2 d        4 0 3 , 4 0 6 ( T e                       n n      . A p p . 1 9 8 2 ) ; L e e v                  . E         l        l i s , 1 9 9       2
W   L 3 3 5      9        4 9      a t         * 2       ( T e n n . A p p . ) ; M a                       n i s       v . G a l y o n , 1                     9 9      6 W L 1 5 5 2 5 6 a t * 2                        ( T e          n     n . A p p . )      .
                     4
       We have found no decision by any of the appellate courts of this state that
defines "inconsiderate" as that term is used relative to estoppel.        American
Heritage Dictionary of the English Language, Third Edition, Houghton-Mifflin
Company, (1992), defines inconsiderate (in the context used in the cited opinions)
as: 1. ... displaying a lack of (thoughtful) consideration. 2. Not well considered

                                                                                                              12
i n j u r i e s ,                t h e        e f f e c t s                 o f           h e r           p a i n          m e d i c a t i o n ,                           a n d          h e r          i m p a i r e d

m e m o r y          o f         t h e       c i r c u m s t a n c e s                           o f       t h e          a c c i d e n t .                         S h e          a l s o          t e s t i f i e d

t h a t      s h e         s p o k e              w i t h           h e r         a t t o r n e y ,                     w h o         w a s       a          f r i e n d             o f          t h e      d e f e n -

d a n t      a n d         h a d          b e e n          h i r e d         b y          t h e          d e f e n d a n t ,                   j u s t             o n c e ,             " o n      t h a t         v e r y

d a y     o f        t h e          c o u r t              d a t e , "             a n d           t h a t             m e e t i n g             w a s              i n       t h e            d e f e n d a n t ' s

p r e s e n c e .                       P l a i n t i f f                   t e s t i f i e d                    w i t h o u t                  c o n t r a d i c t i o n                               t h a t       h e r

a t t o r n e y            w a s          n o t      w i t h             h e r          i n       t h e      c o u r t r o o m                   w h e n             s h e         p l e d          g u i l t y         t o

r e c k l e s s            d r i v i n g .                   A t         o n e          p o i n t          i n         h e r         t e s t i m o n y                    s h e       u n e q u i v o c a l l y

s t a t e d ,          " I         d i d          n o t       w a n t             t o         p l e a d          g u i l t y . "



             U n d e r             a l l           c i r c u m s t a n c e s                            h e r e i n b e f o r e                       r e c i t e d ,                    w e       f e e l          t h a t

r e a s o n a b l e                     m i n d s           c o u l d               d i f f e r                  o n            t h e          e v i d e n c e                      p r e s e n t e d                 a n d

i n f e r e n c e s                t o       b e       d r a w n             t h e r e f r o m                    a s          t o      w h e t h e r                     t h e      p l a i n t i f f                h a d

e x p l a i n e d                t h e       r e a s o n s                f o r          h e r          g u i l t y             p l e a         s u f f i c i e n t l y                           t o      p r e v e n t

t h e       a p p l i c a t i o n                    o f       t h e             d o c t r i n e                 o f          j u d i c i a l                 e s t o p p e l .                     U n d e r         o u r

s t a n d a r d            o f          r e v i e w ,              w e      f i n d            t h a t           t h e          c i r c u m s t a n c e s                          a r e          s u f f i c i e n t

t o     c r e a t e          a          j u r y      q u e s t i o n                    a s       t o      t h e          e x i s t e n c e                   o f         f a c t s            w h i c h          w o u l d

d e f e a t          j u d i c i a l                e s t o p p e l .



             F u r t h e r ,                  w e          n o t e           t h a t              t h i s           i s          a      c a s e              i n           w h i c h             t h e       f a c t s ,

u n d e r       c l o s e               s c r u t i n y ,                 w o u l d            a p p e a r              t o          l e n d          t h e m s e l v e s                      m o r e       t o      t h e

d o c t r i n e            o f          " c o l l a t e r a l                e s t o p p e l "                    r a t h e r t h a n " j u d i c i a l e s t o p p e l . "

U n d e r       t h e            d o c t r i n e              o f          c o l l a t e r a l                     e s t o p p e l                a          p a r t y             i s         e s t o p p e d          t o

r e l i t i g a t e                 a        m a t t e r                 p r e v i o u s l y                     l i t i g a t e d                     i n          a n o t h e r                  a c t i o n          i n



or carefully thought out; ill-advised.

                                                                                         13
w h i c h       t h e          s a m e        i s s u e        w a s      p r e s e n t            a n d      t h e      p a r t y         h a d         a   f u l l             a n d     f a i r

o p p o r t u n i t y               t o        l i t i g a t e            t h e        i s s u e       i n      t h e      p r i o r            a c t i o n .



            T h i s            c o u r t        i n    M o r r i s             v .     E s m a r k         A p p a r e l ,          I n c . ,            8 3 2     S . W . 2 d             5 6 3 ,

5 6 6     ( T e n n . A p p . 1 9 9 1 )                       s e t       o u t        t h e       r e q u i r e m e n t s               f o r       t h e         a p p l i c a t i o n

o f     c o l l a t e r a l                  e s t o p p e l :



                              . . . i n r e v i e w i n g w h e t h e r t h e a p p l i c a t i o n o f c o l                                                           l        a t -
            e   r   a    l e s t o p p e l i s a p p r o p r i a t e [ t h e c o u r t ] s h o u l d                                                                     c       o n -
            s   i   d    e r :       ( 1 )  w h e t h e r  t h e    i s s u e d e c i d e d    i n   t h e  p                                                            r       i o r
            a   d   j    u d i c a t i o n w a s i d e n t i c a l w i t h t h e i s s u e p r e s e n t e                                                              d          i n
            t   h   e        p r e s e n t a c t i o n ; ( 2 ) w h e t h e r t h e p r i o r a d j u d i c a                                                            t        i o n
            r   e   s    u l t e d i n a j u d g m e n t o n t h e m e r i t s ; ( 3 ) w h e t h e r                                                                             t h e
            p   a    r    t y a g a i n s t w h o m c o l l a t e r a l e s t o p p e l i s a s s e r t e d                                                                      w a s
            a       p    a r t y o r i n p r i v i t y w i t h a p a r t y t o t h e p r i o r a d j                                                                    u        d i -
            c   a   t    i o n ; a n d ( 4 ) w h e t h e r t h e p a r t y a g a i n s t w h o m c o l                                                                  l        a t -
            e   r   a     l e s t o p p e l i s a s s e r t e d h a d a f u l l a n d f a i r o p p o                                                                   r        t u -
            n   i    t     y     t o l i t i g a t e t h e i s s u e i n t h e p r i o r s u i t .                                                                               S e e
            B   r    e    s n a h a n [ v . M a y D e p a r t m e n t S t o r e s C o . , 7 2 6 S . W . 2 d                                                                      3 2 7
            (   M   o    . B a n c 1 9 8 7 ) ] a t 3 3 0 ; S a l i d a S c h o o l D i s t r i c t R - 3 2 -                                                                 J     v .
            M   o   r    r i s o n , 7 3 2 P . 2 d 1 1 6 0 ( C o l o . 1 9 8 7 ) .

S e e     a l s o          M c D a n i e l            v .       S t a m b a u g h ,                1 9 9 7      T e n n .         A p p .         L E X I S          2 5 5 .



            I t           s e e m s             q u i t e            c l e a r          t h a t         t h e          f i r s t          t h r e e              r e q u i r e m e n t s

e n u m e r a t e d              i n         M o r r i s ,           s u p r a ,         h a v e      b e e n         m e t .           T h e      f o u r t h ,                 h o w e v e r ,

i s     o p e n          t o      q u e s t i o n              a s       t o         w h e t h e r ,         u n d e r          t h e       p a r t i c u l a r                    c i r c u m -

s t a n c e s            a n d     f a c t s          o f       t h i s         c a s e ,      t h e         p l a i n t i f f            h a d      a       f u l l             a n d     f a i r

o p p o r t u n i t y                  t o      l i t i g a t e            t h e        i s s u e          u n d e r       c o n s i d e r a t i o n                   h e r e .               W e

a r e     o f        t h e        o p i n i o n             t h a t       t h e        e v i d e n c e          a n d       t h e        i n f e r e n c e s                     t h a t     m a y

b e     d r a w n         t h e r e f r o m             a r e         s u f f i c i e n t            t o      c r e a t e         a n      i s s u e         f o r           t h e       j u r y .




                                                                                14
                N o t h i n g               i n         t h i s      o p i n i o n                   s h o u l d               b e         t a k e n           a s      a n          i n d i c a t i o n                     t h a t
                                                                                                                                                                                                                                       5
t h e      c o n v i c t i o n                         f o r      r e c k l e s s                    d r i v i n g                   i s       e i t h e r              v o i d             o r          v o i d a b l e .

O n       t h a t            i s s u e ,                  w e       d e c l i n e                     t o         e x p r e s s                   a n y               o p i n i o n .                            W e         h a v e

r e c o u n t e d              t h e             f a c t s         a s       r e f l e c t e d                     i n          t h e          r e c o r d              o f          t h i s             c a s e         o n l y ,

s o l e l y           f o r          t h e             p u r p o s e s             o f         m a k i n g                a          d e t e r m i n a t i o n                        b a s e d              u p o n           t h e

i n f o r m a t i o n                      a v a i l a b l e                 t o             u s ,          a s          t o           w h e t h e r ;                  ( 1 )           t h e              p l a i n t i f f

s h o u l d            b e            a l l o w e d                 t o           e x p l a i n                    a n           i n c o n s i s t e n c y ,                                 o r           t h a t             t h e

s t a t e m e n t                  w a s          m a d e         i n a d v e r t e n t l y ,                             i n c o n s i d e r a t e l y                               o r          b y       m i s t a k e ,

o r ;      ( 2 )        T h e          p l a i n t i f f                   h a d         a      f u l l            a n d             f a i r       o p p o r t u n i t y                           t o       l i t i g a t e

t h e      i s s u e          o f          r e c k l e s s                d r i v i n g                ( a n d           t h e             n e c e s s a r y              c o r r e l a t i v e                          i s s u e

o f     w h o         w a s          d r i v i n g )                i n          t h e         p r i o r             l i t i g a t i o n .                              F u r t h e r ,                    w e         d o     n o t

m e a n         t o     i m p l y                i n      a n y      m a n n e r                t h a t            t h e             g u i l t y           p l e a             i s          n o t          c o m p e t e n t

e v i d e n c e              o n       t h e            i s s u e          o f      w h o            w a s         d r i v i n g                 t h e          v e h i c l e                  i n         q u e s t i o n .

I f       a d m i t t e d                  a s         e v i d e n c e              a s          a n         a d m i s s i o n ,                       j u d i c i a l                   o r             o t h e r w i s e ,

p u r s u a n t              t o       R u l e             8 0 3 ( 1 . 2 ) ,                  T e n n e s s e e                      R u l e s           o f          E v i d e n c e ,                    i t         i s     n o t

c o n c l u s i v e                  u n l e s s                o t h e r w i s e                 p r o v i d e d                     b y       s t a t u t e                  o r       a n o t h e r                   r u l e .

S e e      A d v i s o r y                  C o m m i s s i o n                    C o m m e n t s                  r e l a t i n g                 t o              R u l e          8 0 3 ( 1 . 2 ) .



                I n     c o n c l u s i o n ,                       w e          h o l d          t h a t ,              a s           t h e      r e c o r d                  i n       t h i s             c a s e           n o w

s t a n d s ,            a          j u r y             i s s u e           h a s             b e e n             e s t a b l i s h e d                         a n d           t h a t              a       d i r e c t e d

v e r d i c t           w a s          i m p r o v i d e n t l y                             g r a n t e d .




            5
       We are aware of the general rule that a plea of guilty waives all non-juris-
dictional defects, procedural defects, and constitutional infirmities. Ellison v.
State, 549 S.W.2d 691 (Tenn.Cr.App.1976). We discuss the possible infirmities in
the warrant for the sole purpose of aiding in ascertaining whether the plaintiff
here had an opportunity to litigate the issue which is at the heart of this appeal.

                                                                                             15
            T h e     j u d g m e n t        o f     t h e       t r i a l    c o u r t         d i r e c t i n g      a     v e r d i c t         f o r   t h e

d e f e n d a n t       i s       r e v e r s e d .            T h i s    c a s e      i s      r e m a n d e d     t o      t h e         t r i a l   c o u r t

f o r     s u c h     o t h e r      a n d    f u r t h e r        a c t i o n      a s      m a y   b e   r e q u i r e d           i n     c o n f o r m i t y

w i t h     t h i s     o p i n i o n .            C o s t s      o n    a p p e a l         a r e   a s s e s s e d       t o       t h e     a p p e l l e e .



                                                                                           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                          D o n T . M c M u r r a y , J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                  16
                                    I N      T H E      C O U R T       O F A P P E A L S O F                           T E N N E S S E E
                                                                      A T K N O X V I L L E




D E L P H I A       M .     G R E E N M A N ,                                       )                A N D E R S O N         C I R C U I T
                                                                                    )                C . A . N O .           0 3 A 0 1 - 9 7 0 9 - C V - 0 0 4 0 4
                                                                                    )
                          P l a i n t i f f - A p p e l l a n t                     )
                                                                                    )
v s .                                                                               )
                                                                                    )
                                                                                    )                H O N . J A M E S               B .          S C O T T ,           J R .
                                                                                    )                J U D G E
B Y R O N     H U T C H I N S ,                                                     )
                                                                                    )
                          D e f e n d a n t - A p p e l l e e                       )
                                                                                    )
                                                                                    )                R E V E R S E D         A N D             R E M A N D E D
                                                                                    )


                                                                                 J U D G M E N T


            T h i s       a p p e a l         c a m e       o n       t o          b e       h e a r d           u p o n       t h e             r e c o r d            f r o m       t h e

C i r c u i t       C o u r t      o f       A n d e r s o n         C o u n t y ,            b r i e f s           a n d      a r g u m e n t                   o f     c o u n s e l .

U p o n      c o n s i d e r a t i o n               t h e r e o f ,              t h i s          C o u r t        i s        o f             t h e        o p i n i o n           t h a t

t h e r e     w a s       r e v e r s i b l e           e r r o r          i n      t h e      t r i a l           c o u r t .

            T h e     j u d g m e n t          o f      t h e       t r i a l            c o u r t           d i r e c t i n g             a       v e r d i c t           f o r      t h e

d e f e n d a n t         i s     r e v e r s e d .               T h i s          c a s e         i s       r e m a n d e d         t o           t h e         t r i a l        c o u r t

f o r     s u c h     o t h e r      a n d      f u r t h e r         a c t i o n            a s         m a y    b e      r e q u i r e d                 i n     c o n f o r m i t y

w i t h     t h i s       o p i n i o n .            C o s t s       o n         a p p e a l             a r e    a s s e s s e d                t o       t h e       a p p e l l e e .



                                                                                                     P E R       C U R I A M